Exhibit C
March 1, 2019

The Honorable Betsy DeVos
Secretary of Education
Department of Education
400 Maryland Avenue, SW
Washington, DC 20202

Dear Secretary DeVos:

On behalf of the American Psychological Association (APA), I write to express serious concerns
for doctoral psychology students enrolled at eight APA-accredited programs at Argosy
University institutions. Some of these students are months away from graduating and entering
the workforce to provide mental health care, help address the opioid crisis, and treat our veterans,
among other vital contributions to society. Argosy’s reported recklessness and alleged criminal
actions showed little regard for their students. We believe that these students should not be
penalized and their futures jeopardized because of Argosy University’s mismanagement.

We respectfully request that you immediately establish a Real Time Response Center within the
Office of the Ombudsman, staffed by knowledgeable representatives from the Department of
Education, who have the technical expertise and authority to respond to specific concerns raised
by these students. In addition, we request that you provide more timely, substantive, and
improved updates for all 8,800 students enrolled at Argosy University institutions on the
Department’s Federal Student Aid website. APA staff have reviewed the Department of
Education’s website resources, FAQ, and portal set up for students, and have called the feedback
line at 1-844-651-0077. We do not believe that these resources are adequate to provide students
in crisis with the roadmap or solutions they need. While the Department of Education is acting as
a clearinghouse for complaints, little advice and counsel is being given the students except
directing them to www.studentaid.ed.gov. Given the significant impact on students and the lack
of transparency by Argosy, we believe the Department must do more to protect, serve, and guide
these students now.

Students enrolled in APA-accredited programs at Argosy are preparing for careers as
psychologists. Their commitment to this profession comes at a critical time as our nation faces
growing shortages of behavioral health providers; and individuals, families, and communities
face increasing challenges because of trauma, depression, suicide, and the devastating opioid
epidemic. These doctoral psychology students are poised to enter the behavioral health
workforce and contribute to meeting the urgent needs of our nation. It is critical for the



750 First Street, NE          Arthur C. Evans, Jr., PhD
Washington, DC 20002-4242     Chief Executive Officer and
(202) 336-6080                Executive Vice President
(202) 336-6069 (Fax)
aevans@apa.org
Department of Education to assist them in getting back on track with their education. APA
respectfully asks that you use all means available to protect the doctoral students in psychology,
and all Argosy University students, to help them back on a path of learning and degree
completion.

There is an urgent need for action as many of these students are facing financial hardship, unsure
about their graduation, and potentially unable to secure employment. Some students have been
left without access to their federal loan dollars, putting basic needs like food and rent out of
reach. Other students’ transcripts are reportedly being withheld, limiting their ability to pursue
alternative educational options. We ask that you act with urgency in this matter and put the needs
of these students first.

APA is the leading scientific and professional organization representing psychology in the
United States, with more than 118,400 researchers, educators, clinicians, consultants, and
students as its members.

Thank you for your attention to our request. For further information, please contact Karen
Studwell, JD, APA’s Associate Executive Director for Government Relations, at
kstudwell@apa.org.

Sincerely,




Arthur C. Evans, Jr., PhD
Chief Executive Officer
